FILED
                            NOT FOR PUBLICATION                             NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50189

               Plaintiff - Appellee,             D.C. No. 2:95-cr-00345-RSWL

  v.
                                                 MEMORANDUM *
RAYMOND MENDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Ronald S.W. Lew, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Raymond Mendez appeals from the district court’s order denying his motion

for a reduction of sentence under 18 U.S.C. § 3582(c)(2). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mendez first contends that the district court erred in concluding that Mendez

is ineligible for a sentence reduction under section 3582(c)(2). This contention is

foreclosed by United States v. Leniear, 574 F.3d 668, 673 (9th Cir. 2009) (holding

that a defendant is not eligible for a sentence reduction under section 3582(c)(2)

when the application of that amendment does not result in a lower sentencing

range). Here, the district court appropriately found at sentencing that Mendez was

responsible for the distribution of 139 kilograms of crack cocaine. This finding of

fact maintained Mendez’s base offense level at 38, which did not lower his

sentencing range. See Leniear, 574 F.3d at 673-74.

      Mendez also contends that the district court procedurally erred in imposing

his sentence by failing to address his mitigating argument and to adequately

explain the reasons for declining to impose a lower sentence. He further contends

that his guideline sentence is substantively unreasonable in light of his limited

involvement in the conspiracy. Mendez’s arguments are foreclosed by Dillon v.

United States, 130 S.Ct. 2683, 2690-94 (2010) (holding that Booker’s holdings do

not apply to section 3582(c)(2) proceedings and therefore do not require treating

section 1B1.10(b) as advisory).

      AFFIRMED.




                                           2                                    09-50189